IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,662-01




EX PARTE JAY VANSTORY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 87-406,741-A IN THE 140TH JUDICIAL DISTRICT COURT
FROM LUBBOCK COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child  and sentenced to life imprisonment.  The Seventh Court of Appeals affirmed his
conviction. Vanstory v. State, No. 07-89-00344-CR (Tex. App. – Amarillo, August 29, 1990). 
            Applicant contends, inter alia,  that he has newly-discovered evidence of his innocence, that
the State withheld favorable evidence from the defense, and that the State knowingly presented
perjured testimony.  The trial court held a habeas hearing to resolve the issues presented in
Applicant’s writ, and now recommends that relief be denied.  However, there is no copy of the
habeas hearing transcript in the record.
            The trial court shall supplement the habeas record with a transcript of the habeas hearing held
on July 17, 2009.  This application will be held in abeyance until the habeas record has been
supplemented.  If any continuances are granted, a copy of the order granting the continuance shall
be sent to this Court.  A supplemental transcript containing the transcription of the court reporter’s
notes from the hearing shall be returned to this Court within 120 days of the date of this order.  Any
extensions of time shall be obtained from this Court. 



Filed: November 25, 2009
Do not publish